—In an action pursuant to Town Law § 268 to permanently enjoin the defendants from occupying 15 properties except as single-family residences, the defendants appeal from a judgment of the Supreme Court, Rockland County (Bergerman, J.), dated June 22, 2000, as amended December 12, 2000, which, upon an order of the same court dated April 28, 2000, granting the plaintiff’s motion for summary judgment and denying their cross motion for a stay pursuant to CPLR 2201, permanently enjoined them from occupying the 15 properties except as single-family residences.
Ordered that the judgment, as amended, is affirmed, with costs; and it is further,
Ordered that any stay of enforcement of the judgment is vacated forthwith.
The plaintiff established that the defendants, inter alia, altered structures without permits (see, Town of Ramapo Code § 376-144 [A]), created three-family residences without benefit of site development plans (see, Town of Ramapo Code § 376-90), and violated provisions of the New York State Uniform Fire Prevention and Building Code (see, 9 NYCRR 742.6).
The defendants’ remaining contentions are unpreserved for appellate review, without merit, or relate to matters dehors the record. Santucci, J. P., Goldstein, Townes and Cozier, JJ., concur.